internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-104655-00 date date newco b22 newco b31 partnership i partnership j partnership k partnership m partnership n llc t this letter replies to your date request that we further supplement our letter_ruling dated date plr-121425-98 the original letter_ruling as supplemented by our letter rulings dated date plr-107269-99 date plr-102442-00 and date plr- together the prior letter rulings capitalized terms not defined in this letter retain the meanings assigned them in the original letter_ruling the prior letter rulings address certain federal_income_tax consequen- ces of the distributions by distributing of the stock of controlled a and controlled b and related transactions amendments to the transaction distributing has amended the description of the transaction in the original letter_ruling as follows i steps ii and iii are removed from the description of the transaction ii step vii is modified to include subs b22 and b31 as additional reincorporation subs to include newco b22 and newco b31 as additional plr-104655-00 newcos and to include the mergers of subs b22 and b31 into newcos b22 and b31 respectively as additional reincorporations iii step viii is modified to remove subs b4 b22 and b31 as merger subs to include newco b22 and newco b31 as merger subs and to include the llc mergers of newcos b22 and b31 in the place of the llc mergers of subs b22 and b31 in step viii f iv steps x xi and xii are modified to replace trust with llc t v step xxii is modified to remove sub e4 as a reorg sub vi step xxvi and all other references to llc n llc o and partnership l are removed from the description of the transaction vii step xxxi is modified to include subs b4 and e4 as controlled a contributed subsidiaries viii step xxxiv and all other references to llc s and partnership o are removed from the description of the transaction ix step xlv is modified to read as follows xlv as part of the proposed transaction certain llcs and partnerships that are a owned or treated as owned for federal_income_tax purposes by the same entity and b disregarded as entities separate from such owner for federal tax purposes will be merged together the disregarded_entity mergers disregarded_entity mergers will occur in the following circumstances a the merger of a parent merger llc and its subsidiary merger llc or contribution llc b the merger of certain contribution llcs and or merger llcs that own synergistic assets c the merger of certain contribution llcs and or merger llcs that directly or indirectly own interests in partnerships that are considered synergistic d the merger of certain partnerships that own synergistic assets and e the merger of a contribution llc or merger llc with a partnership that owns synergistic assets x steps lviii and lix are added to the description of the transaction lviii distributing will provide a limited guarantee of the controlled a debt lix partnership k will convert pursuant to state law from a limited_partnership into a general_partnership plr-104655-00 representation the taxpayer makes the following representation regarding the additional reincorporations described above in paragraph ii ttt to the best of the taxpayer’s knowledge and belief provided the internal_revenue_service rules as the taxpayer requests each additional reincorporation will qualify as a reorganization under sec_368 of the internal_revenue_code rulings based on the information submitted with the original and supplemental ruling requests we rule as follows the above changes do not adversely affect any of the rulings contained in the prior letter rulings and the prior letter rulings including the original letter_ruling as modified retain full force and effect ruling in the original letter_ruling is amended as follows for all federal tax purposes i each contribution llc each conversion llc each merger llc each reorg llc llcs a b h l m p through r t partnership j partnership c following the consummation of both steps viii and xix in the original letter_ruling partnership e following the consummation of both steps viii and xix in the original letter_ruling partnership i until the consummation of the first to occur of step xxxi or xxxix in the original letter_ruling partnership k until the consummation of step xxxv in the original letter_ruling partnership m until the consummation of step xli in the original letter_ruling partnership n until the consummation of step xxxv in the original letter_ruling and each new partnership not specifically identified above will be disregarded as an entity separate from its owner the disregarded entities ii the owner of a disregarded_entity will be treated as direct owner of the assets of the disregarded_entity iii distributions by a disregarded_entity to its owner will be disregarded and iv the merger of disregarded entities that are owned by the same owner or treated for federal tax purposes as owned by the same owner will be disregarded a distribution of inter-affiliate debt by a corporate subsidiary to its corporate parent as described in step xliv of the original letter_ruling will be treated as a distribution governed by sec_301 and by sec_1_1502-13 of the income_tax regulations and not as other_property governed by sec_351 plr-104655-00 any distribution described in ruling above will not be included in the gross_income of the corporate parent however the corporate parent is required to make a corresponding negative adjustment in the amount of the distribution to its basis in its corporate subsidiary stock under sec_1_1502-32 sec_1_1502-13 caveat d is deleted from the original letter_ruling caveat g in the original letter_ruling is hereby modified so that it does not apply to the distributions described in ruling above procedural matters this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the tax_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by _________________ wayne t murray senior technician reviewer branch
